Case: 3:19-cv-00288-TMR Doc #: 44-1 Filed: 09/15/21 Page: 1 of 5 PAGEID #: 828




                  EXHIBIT A
                  Case: 21-301 Document:
         Case: 3:19-cv-00288-TMR Doc #: 44-112-1    Filed: 09/08/2021
                                             Filed: 09/15/21  Page: 2 of 5Page: 1
                                                                            PAGEID #: 829                (1 of 4)

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT
                                     100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt                 POTTER STEWART U.S. COURTHOUSE                         Tel. (513) 564-7000
        Clerk                           CINCINNATI, OHIO 45202-3988                       www.ca6.uscourts.gov




                                               Filed: September 08, 2021



Ms. Emily K. Anglewicz                                      Mr. Stephen W. Funk
Roetzel & Andress                                           Roetzel & Andress
222 S. Main Street                                          222 S. Main Street
Suite 400                                                   Suite 400
Akron, OH 44319                                             Akron, OH 44319

Mr. Marc E. Dann                                            Mr. Adam D. Jutte
The Dann Law Firm                                           Cuyahoga County Prosecutor's Office
15000 Madison Avenue                                        310 W. Lakeside Avenue
Lakewood, OH 44107                                          Suite 300
                                                            Cleveland, OH 44113

                                                            Mr. David G. Lambert
                                                            Cuyahoga County Prosecutor's Office
                                                            1200 Ontario Street
                                                            Eighth Floor
                                                            Cleveland, OH 44113

                  Re: Case No. 21-301, In re: Tarrify Properties, LLC
                      Originating Case No. : 1:19-cv-02293

Dear Counsel,

  The Court issued the enclosed Order today in this case.

                                               Sincerely yours,

                                               s/Sharday S. Swain on behalf of:
                                               Case Manager Antoinette Macon
                                               Direct Dial No. 513-564-7015

cc: Ms. Sandy Opacich

Enclosure

No mandate to issue
           Case: 21-301 Document:
  Case: 3:19-cv-00288-TMR Doc #: 44-112-2    Filed: 09/08/2021
                                      Filed: 09/15/21  Page: 3 of 5Page: 1
                                                                     PAGEID #: 830                          (2 of 4)



                                             No. 21-0301
                                                                                           FILED
                             UNITED STATES COURT OF APPEALS                          Sep 08, 2021
                                                                                DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT


In re: TARRIFY PROPERTIES, LLC, individually               )
and on behalf of all others similarly situated,            )                  O-
                                                                              - R-
                                                                                 D-E-
                                                                                    R
                                                           )
        Petitioner.                                        )




        Before: MOORE, WHITE, and THAPAR, Circuit Judges.

        The panel delivered an order granting a petition to appeal a motion denying class
certification. THAPAR, J., dissented.

        Plaintiff Tarrify Properties, LLC, petitions individually and on behalf of all others similarly

situated, for permission to appeal the district court’s denial of its motion to certify a class under

Federal Rule of Civil Procedure 23. Defendant Cuyahoga County, Ohio, opposes the petition.

        Federal Rule of Civil Procedure 23(f) authorizes circuit courts to “permit an appeal from

an order granting or denying class-action certification.” “The court of appeals is given unfettered

discretion whether to permit the appeal, akin to the discretion exercised by the Supreme Court in

acting on a petition for certiorari.” Fed. R. Civ. P. 23(f) advisory committee’s note to 1998

amendment. Still, “Rule 23(f) appeal is never to be routine.” In re Delta Air Lines, 310 F.3d 953,

959 (6th Cir. 2002) (per curiam). We “eschew any hard-and-fast test in favor of a broad discretion

to evaluate relevant factors that weigh in favor of or against an interlocutory appeal.” Id. While

the petitioner must always “demonstrate some likelihood of success in overturning the class

certification decision,” we also examine whether the case “raises a novel or unsettled question,”

the risk to the parties in the absence of interlocutory review, “the posture of the case as it is pending
           Case: 21-301 Document:
  Case: 3:19-cv-00288-TMR Doc #: 44-112-2    Filed: 09/08/2021
                                      Filed: 09/15/21  Page: 4 of 5Page: 2
                                                                     PAGEID #: 831                       (3 of 4)

                                             No. 21-0301
                                                 -2-

before the district court,” and whether refusing review will effectively terminate the litigation by

forcing defendants to settle rather than risk trial. Id. at 960.

        We review the district court’s denial of class certification for an abuse of discretion. Rikos

v. Procter & Gamble Co., 799 F.3d 497, 504 (6th Cir. 2015). The Fifth Amendment prohibits

government takings of property without just compensation. See U.S. Const. amend. V. Just

compensation has long been understood to mean the property’s “fair market value.” See United

States v. Miller, 317 U.S. 369, 374 (1943). “Under this standard, the owner is entitled to receive

what a willing buyer would pay in cash to a willing seller at the time of the taking.” United States

v. Barr, 617 F.3d 370, 375 (6th Cir. 2010) (quoting Kirby Forest Indus., Inc. v. United States, 467

U.S. 1, 10 (1984)).

        The district court concluded that there was no reliable method of determining the fair

market values of the foreclosed properties without individually appraising each one. The district

court rejected Tarrify’s proposed method—using the true value assessed by the County’s auditor

for tax purposes—concluding that tax assessments differ from fair market value in two key aspects:

tax valuations and sales appraisals are performed for different purposes and calculated in different

ways; and even if both focused on the same valuation measure, the tax appraisals were completed

only once every six years.

        Tarrify argues that the district court abused its discretion in three ways: (1) by concluding

that the county auditor’s tax valuations are an unreliable measure of each property’s fair market

value; (2) by ignoring that the County had to conclusively establish value to support the

foreclosures; and (3) by deciding that the County’s prior reliance on the auditor’s tax valuation did

not have preclusive effect. We have never squarely addressed whether a tax valuation is competent
           Case: 21-301 Document:
  Case: 3:19-cv-00288-TMR Doc #: 44-112-2    Filed: 09/08/2021
                                      Filed: 09/15/21  Page: 5 of 5Page: 3
                                                                     PAGEID #: 832                         (4 of 4)

                                             No. 21-0301
                                                 -3-

direct evidence of value for purposes other than taxation, and Ohio law suggests that it might be a

reliable indicator of the fair market value of a property.

          Based on recent challenges brought before this court in other states, the issue is likely to

arise again. Plaintiffs risk significant expenditures of time and resources if the certification issue

is not resolved at the outset, which could force them to forego relief. Finally, it is unlikely that the

district court will revisit its certification decision, and the appeal is limited to class certification

issues.

          The petition to appeal the denial of the motion for class certification is GRANTED.

          Judge Thapar dissents.

                                                ENTERED BY ORDER OF THE COURT




                                                Deborah S. Hunt, Clerk
